Citation Nr: 1526588	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to active service.  

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Here, the Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

An August 2012 VA audiological examination demonstrated that the Veteran had a left ear hearing loss disability for VA purposes based on the auditory threshold being 40 decibels or greater in the relevant frequencies.  Although the audiology thresholds for the right ear did not constitute a hearing loss disability for VA purposes at that time, subsequent private audiology tests indicated that speech recognition scores using the Maryland CNC Test were only 84 percent for the right ear.  Accordingly, the first Shedden element has been demonstrated with respect to bilateral hearing loss.  

With regard to an in-service incurrence, the Board notes that the Veteran served as an aircraft mechanic in the U.S. Navy.  Specifically, the Veteran indicated that he worked many hours on the flight line without the benefit of hearing protection.  The Veteran's service personnel records confirm that he was an aviation mechanic.  In light of the credible evidence of in-service noise exposure, acoustic trauma is conceded.  

At the Veteran's June 1970 Report of Medical Examination upon entrance into service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
15
 10
5
N/A
10

At the Veteran's October 1972 Report of Medical Examination upon separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
15
LEFT
45
 20
20
10
5

The Veteran has indicated that he first noticed hearing loss and ringing in his ears while in service, and that it continued into the present, with a worsening of his symptoms in 2007.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran has denied any post-service acoustic trauma.  The Board finds that the Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, the Veteran was provided a VA audiological examination in August 2012, at which time he was diagnosed as having bilateral sensorineural hearing loss.  However, the VA audiologist opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  While the audiologist acknowledged a shift in the Veteran's auditory threshold at separation, he concluded that this shift was "apparently temporary in nature."  In addition, although the audiologist conceded that the Veteran's military occupational specialty "likely exposed him to excessive noise," he concluded that the available evidence did not indicate that his military service had a negative impact on his hearing.  The examiner also noted that the Veteran had a significant history of ear-related problems, and suffered a sudden, complete loss of hearing approximately one year prior to the examination which was only partially rectified with steroid treatments.  The examiner also acknowledged that the Veteran's hearing loss did not preexist service.  The VA audiologist further indicated that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with his hearing loss; however, the audiologist opined that this tinnitus was less likely than not caused by or a result of military noise exposure because the service treatment records were negative for complaints or treatment of tinnitus, because the Veteran's reported nature of the tinnitus was "vague," and because the Veteran  did not "time lock" the onset of his tinnitus to military service. 

In a March 2014 statement, the Veteran's representative argued that the August 2012 VA audiologist opinion was inadequate for adjudicating the Veteran's claims because the audiologist failed to adequately explain why the shift in the Veteran's auditory threshold between entrance and separation did not constitute evidence of in-service hearing loss.  

Additionally, in correspondence dated in January 2014, the Veteran's private audiologist opined that his bilateral hearing loss was related to his in-service noise exposure, although the hearing loss may have worsened in later years as a civilian.  The private audiologist explained that this conclusion was based on the Veteran's reported in-service noise exposure as well as the "notched configuration of hearing loss."  Furthermore, the private audiologist opined that the Veteran's tinnitus was a symptom of his high-frequency hearing loss and also related to service.  

The Board agrees that the August 2012 VA audiology report is inadequate for adjudicating the Veteran's claims.  In opining that the Veteran's hearing loss and tinnitus were not related to active service, the examiner improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Moreover, the examiner did not adequately explain his conclusion as to why the documented shift in the Veteran's auditory threshold between entrance and separation was merely temporary in nature.  The Veteran has reported that he noticed symptoms of bilateral hearing loss and tinnitus during active service and that those symptoms persisted to the present day.  Proper weight was not afforded to the Veteran's lay assertion regarding persistent and ongoing symptomology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability and tinnitus were incurred during his active service.  As noted above, the Veteran was diagnosed with bilateral hearing loss and tinnitus and was exposed to acoustic trauma during service.  Specifically, the Board finds that the Veteran provided competent and credible statements that his hearing loss and tinnitus were first manifested during active service and continued since that then.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  

A veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2002) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Board finds his report of having experienced tinnitus and hearing loss symptoms during and since active service to be competent and credible evidence of consistent and ongoing symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned medical evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014) as it indicates that his hearing loss and tinnitus are causally related to in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2013); see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


